Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 09/01/2020 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. That is, the limitations “and/or” recited in claims 1-20 are indefinite claims languages. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Patent 9789808), and further in view of Sawada (US Patent 8284466).
With regard to claim 1, Hong et al disclosed a light source that generates transmitted light that defines a field of view encompassing target objects within the transmitted light (col. 1, lines 24-28);
at least one sensor positioned to receive reflected light from at least a portion of at least one of the target objects (refer to col. 1, lines 57-64);
a computer connected to the light source and the sensor, wherein the computer comprises a processor and computerized memory running software stored in the memory, wherein the software is configured to (refer to Fig. 2): 
use the processor to compile an image from a series of data outputs from the sensor (refer to Fig. 2);
determine a region of interest within the image (refer to Figs 2 & 7); and
(dynamically adjust the transmitted light source to change the field of view) and/or the
light intensity distribution within the beam of the light source such that successive received images have a higher image resolution and/or return signal level for the region of interest (refer to col. 1, lines 57-64).  Hong et al reference does not expressly call for dynamically adjust the transmitted light source to change the field of view. However, at the same field of endeavor, Sawada broadly teaches this feature (refer to col.10, lines 46-51). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Sawada image data processing system into Hong et al system. The suggestion/motivation for doing so would have been to provide user interface into image capturing device (refer to col. 3, lines 32-38 of Sawada). Therefore, it would have been obvious to combine Sawada’s reference with Hong et al reference to obtain the invention as specified in claim 1. 
With regard to claim 2, Hong et al disclosed wherein changing the field of view comprises changing a projection diameter of the transmitted light (refer to col. 2, lines 61-67).
With regard to claim 3, Hong et al disclosed wherein changing the field of view comprises using the processor to compute a physical area corresponding to the region of interest in the image and adjusting the projection diameter and/or light intensity distribution within the beam of the transmitted light to correspond to the physical area of the region of interest.
With regard to claim 4, Hong et al disclosed wherein changes to the field of view and the projection diameter maximize a ratio defined as the physical area of the region of interest within the image over a cross sectional area of incident light arriving within the physical area (refer to col. 9, lines 48-55).
With regard to claim 5, Hong et al disclosed wherein changing the field of view further comprises changing the direction of the transmitted light (refer to col. 5, lines 7-20).
With regard to claim 6, Hong et al disclosed wherein the light source comprises multiple laser beams having a plurality of respective projection diameters (refer to Fig. 3).
With regard to claim 7, Hong et al disclosed wherein the computer is configured for performing a dithering procedure on a laser output (refer to col. 3, lines 62-65).
Claims 8-20 are similarly analyzed and rejected the same as claims 1-7.


Other Prior Art Cited
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (10272825), (8502456), (8416455) and (8140219).
Conclusion
6.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
07/15/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669